Title: From George Washington to Brigadier General Andrew Lewis, 8 March 1777
From: Washington, George
To: Lewis, Andrew

 

Dear Sir,
Head Quarters. Morris Town. 8th March 1777.

I am uneasy at not being reinforced by some of the new Recruits from Virginia—I had hopes, That in Compliance with the Order of Congress, some time since published, such a number of Parts of Regiments would have taken the Field, as would have enabled me to strike a Blow of Importance this Winter—Disappointed in this, I must entreat You to issue immediate Orders in the most peremptory manner to the Field Officers of all the Continental Battalions in Virginia, to loose no time in collecting all the Recruits belonging to them, & march them to Philadelphia; leaving behind them a sufficient Number of Officers for the recruiting service, who must be ordered to follow so soon as each of them inlists the number of Men that may be assigned to him—Much depending on a strict Observance of this Letter, a neglect of any part of which may be attended with disagreeable Consequences to the Cause at large, I am confident that You will spare no pains or trouble in seeing that my Desire is complyed with in the fullest sense. A general Return of all the Continental Regts in yr State, I should be glad to be favd with. I am Dr Sir Yr most Obt Sert.
